In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-13-0055-CR
                               No. 07-13-0056-CR
                               No. 07-13-0057-CR
                           ________________________
                                       
                      DAVID BENNARD WICKERSON, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                                       
                    On Appeal from the 108th District Court
                              Potter County, Texas
Trial Court Nos. 62,326-E, 62,317-E and 62,388-E, Honorable Douglas Woodburn, Presiding 

                                       
                                March 13, 2013
                                       
                              MEMORANDUM OPINION
                                       
               Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
                                       
Appellant, David Bennard Wickerson, appeals his convictions for aggravated assault with a deadly weapon, tampering with physical evidence and possession of a controlled substance.  The certification of right to appeal executed by the trial court in each case states that this is a plea bargain case and the defendant has NO right of appeal and the defendant has waived the right of appeal.  This circumstance was brought to the attention of appellant and opportunity was granted him to obtain an amended certification entitling him to appeal each case.  No such certification was received within the time we allotted.  Having received no amended certification, we dismiss the appeals per Texas Rule of Appellate Procedure 25.2(d).

Per Curiam

Do not publish.